Citation Nr: 1445146	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from September 2001 to March 2002 and from April 2005 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue certified to the Board for appellate review was the claim of whether new and material evidence was received to reopen a claim of entitlement to service connection for a right knee disability.  However, the Board notes that within one year of the original denial of that issue in September 2008, additional evidence was received in support of the claim.  Therefore, that the September 2008 rating decision did not become final pursuant to 38 C.F.R. § 3.156 (b) (2013).  Therefore, the claim of entitlement to service connection for a right knee disability is not subject to the receipt of new and material evidence and the issue before the Board has been recharacterized. 

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Board notes that the Veteran filed a notice of disagreement with the September 2008 denial of entitlement to service connection for bilateral hearing loss disability.  The Veteran was issued a statement of the case with respect to that issue in February 2010.  Before the Veteran perfected his appeal of that issue, in March 2010 the Veteran withdrew the appeal of entitlement to service connection for bilateral hearing loss disability.  Therefore, that issue is not on appeal.




FINDING OF FACT

A right knee disability is etiologically related to active service.  


CONCLUSION OF LAW

A right knee disability was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has a right knee disability as a result of active service.  Specifically, the Veteran reported that he tripped in a pothole while running when he was stationed in Kabul, Afghanistan from 2005 to 2006.  He has reported that he has continued to experience knee pain, weakness, and instability since that time.

A review of the service medical records is silent for complaints of or treatment for a right knee disability while the Veteran was in active service.  However, in conjunction with his statements regarding the injury, the Veteran also submitted a March 2010 statement from a fellow service member, Mr. C.S.  In that statement, Mr. C.S. reported that he saw the Veteran fall and injure his knee in December 2005 while exercising in Kabul, Afghanistan.  He reported that he helped the Veteran to medical and noted that the Veteran's right knee was very swollen and that the Veteran had to take medication for the pain.  Mr. C.S. also reported that the Veteran continued to have right knee complications for the duration of their tour.    

The Board notes that the Veteran is competent to report that he injured his right knee during active service and that he has continued to experience knee pain since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in that regard.  

Further, lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 8 Vet. App. 398 (1995).  The Veteran's fellow service member is competent to report that he saw the Veteran injure himself while exercising, that the Veteran's right knee was swollen following the injury, and that the Veteran continued to experience right knee pain for the duration of their tour.  Moreover, the Board finds Mr. C.S. to be credible.  

The Veteran has reported that he first reported right knee pain to his treatment providers in 2007.  A review of the treatment records, both in-service and post-service, is silent for 2007 complaints of knee pain.  However, the Board notes that at that time, the Veteran was undergoing treatment for a rather significant left shoulder disability, to include surgical intervention, and complaints of knee pain at that time, may not have been properly documented.  

At a July 2008 VA examination, the Veteran reported injuring his right knee while exercising while stationed in Afghanistan.  He reported that his knee symptoms had gotten progressively worse since the injury.  Right knee X-rays were negative at that time.  However, the examiner diagnosed right medial meniscus strain.  The examiner did not provide an opinion regarding the etiology of the Veteran's right knee disability at that time.

Further review of the post-service treatment records shows that the Veteran has started to receive treatment at the VA Medical Center for a right knee disability.  A magnetic resonance imaging scan (MRI) shows that the Veteran had a right anterior cruciate ligament (ACL) and meniscus tear and he underwent surgical repair in April 2010.  

In sum, the Veteran claimed service connection for a right knee injury within days of separation from active service.  The evidence supports a finding that he sustained a right knee injury during active service, and he has reported experiencing right knee pain since the injury in service.  A VA examination approximately three months after separation from service found a medial meniscus strain.  He was diagnosed with a right ACL and meniscus tear within two years after separation from active service despite any evidence of an intervening injury.  

Based on the evidence of record, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a right knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a right knee disability granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


